DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 04/25/2022 are acknowledged. Claims 18-34 are currently pending.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 04/25/2022 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Applicant has argued that Grundl does not teach chloride or dibenzoyltartrate salts and only teaches the use of chloride in the preparation of intermediates. 
In response Grundl specifically states that the compounds of the invention can exist as therapeutically acceptable salts including hydrochloride salts. (See page 46.) Given this these arguments are not found persuasive. 
Applicant argues that the claims are directed to pharmaceutical compositions that have unexpectedly low degradation rates due to the combination of salts and dibasic calcium phosphate that Grundl, Bell, Lin, Brown, or Ly fail to render obvious.
In response to these arguments, the results and affidavit are directed towards a showing that the dihydrochloride salts show unexpected results specifically yet provide no data for the hydrochloride salt forms also found in Grundl. Given this the claims do not appear to be commensurate in scope given the result are only directed towards the dihydrochloride salt form while the claims are broader than such a showing with the prior art still teaching hydrochloride salt forms of the drugs. Given this, these arguments are not found persuasive.

Response to Affidavit
The affidavit under 37 CFR 1.132 filed 04/25/2022 is insufficient to overcome the rejection of claims 18-34 based upon Grundl and Ly et al. as set forth in the last Office action because:  The results and affidavit are directed towards a showing that the dihydrochloride salts show unexpected results specifically yet provide no data for the hydrochloride salt forms also found in Grundl. Given this the claims do not appear to be commensurate in scope given the result are only directed towards the dihydrochloride salt form while the claims are broader than such a showing with the prior art still teaching hydrochloride salt forms of the drugs.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Grundl, M., et al., WO 2010/115836 A1 (provided in the IDS) in view of Ly et al., U.S. Patent Application Publication 2010/0273782, all art previously provided in the parent case.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 03/02/2022 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Grundl teaches CCR3 antagonists having the structure of formula 1 found in the instant claims. (See claim 1 and specific compounds 135, 150.) Grundl teaches that the compounds can be formed into the hydrochloride salt form. (See page 46, line 31.) Grundl teaches including the CCR3 antagonists in tablet dosage forms with 0.05-90 wt% active agent. (See page 127, line 41.) Grundl teaches specific tablet formulations comprising the active agent at 80 mg (20%, active agent); lactose 55 mg (13.75%, diluent 1); maize starch 190 mg (47.5%, disintegrant 1); microcrystalline cellulose 35 mg (8.75%, cellulose powder, diluent 2); polyvinylpyrrolidone/povidone 15 mg (3.75%, binder); sodium carboxymethyl starch 23 mg (5.75%, disintegrant 2); magnesium stearate 2 mg (0.5%, lubricant); compare to instant claims 18-24 and 26-29. (See page 132, lines 17-34.) Grundl teaches including lubricants/glidants such as talc in the compositions, compare instant claim 25. (See page 128, line 38.) Grundl teaches the tablets can contain additional excipients such as sodium citrate or calcium carbonate (buffering agents). (See page 128, line 36.) Grundl teaches that the tablets can be coated with collidone or shellac, gum arabic, talc, titanium dioxide or sugar, compare instant claim 31. (See page 127, lines 60-62.)
Grundl does not teach including the specific disintegrants sodium croscarmellose or crospovidone, nor the specific glidant/lubricant colloidal silicon dioxide.
Ly teaches CCR3 antagonist containing pharmaceutical compositions. (See abstract and title.) Ly teaches forming tablet formulations using disintegrants such as croscarmellose, crospovidone, and starches, compare instant claims 9 and 13. (See paragraph 0389.) Ly also teaches including lubricants/glidants in the compositions such as colloidal silicon dioxide, talc, and magnesium stearate, compare instant claim 10. (See paragraphs 0390-0400.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the disintegrants such as maize starch and sodium carboxymethyl starch taught in the CCR3 delivering tablets of Grundl for the disintegrants croscarmellose or crospovidone taught to be used in CCR3 antagonist tablets by Ly. The substitution of talc or other glidants/lubricants in the compositions taught by Grundl for the glidant colloidal silicon dioxide taught by would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. These are merely the substitution of art recognized equivalent disintegrants or glidants/lubricants used in CCR3 tablets for others known in the art at the time of the invention. The skilled artisan would have predicted that such a substitution would have had a reasonable expectation of success given that Ly teaches an overlapping list of disintegrants and glidants/lubricants as used by Grundl showing them to be art recognized equivalents. Ly also uses these for the same exact purpose of delivering CCR3 antagonists via oral tablet dosage forms.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Grundl, M., et al., WO 2010/115836 A1 (provided in the IDS) in view of Ly et al., U.S. Patent Application Publication 2010/0273782 as applied to claims 18-29 and 31 above, and further in view of Pareek, S., et al., WO 2010/052727 A1, all art previously provided in the parent case.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 03/02/2022 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Grundl and Ly teach tablet dosage forms comprising CCR3 antagonists and coating the tablets with a film forming polymers, talc, and titanium dioxide, etc., as discussed above. 
Grundl and Ly do not teach including the specific coating of PVA, HPMC, PEG, talc, titanium dioxide, and iron oxide.
Pareek teaches film coatings for tablets. (See abstract.) Pareek teaches that the compositions provide good film adhesion, excellent logo definition for the finished tablets, and good excellent color uniformity. (See page 3 paragraph 1, and page 7, lines paragraph 2.) Pareek teaches coatings comprising HPMC, PVA, PEG, talc, titanium dioxide, and iron oxide. (See example 9.) Pareek teaches applying the compositions at 2-2.5 wt% for normal film coatings and 4-6 wt% for protective coatings. (See page 9, paragraphs 3-4.)  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide the improved tablet film coatings of Pareek on the tablets of Grundl and Ly. The skilled artisan would have been motivated to make this combination given that Grundl and Ly already teach to coat their tablets with coatings comprising film forming polymers, talc, and titanium dioxide and Pareek provide just such coating compositions that provide for good film adhesion, excellent logo definition for the finished tablets, and good excellent color uniformity of the coatings. The use of 2-4% of such coatings would have also been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention given the teachings of Pareek to used just such amounts of the coatings on tablets. This is merely the use of an art recognized coating amount commonly used on tablets and known in the art at the time of the invention. The skilled artisan before the effective filing date of the claimed invention would have predicted that this combination would function as Pareek's coatings are open to use on any tablets and the tablets of Grundl and Ly require coatings comprising the same general ingredients as found in the coating formulations of Pareek.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Grundl, M., et al., WO 2010/115836 A1 (provided in the IDS) in view of Ly et al., U.S. Patent Application Publication 2010/0273782 as applied to claims 18-29 and 31 above, and further in view of Shaikh, R.H., et al., (Pak. J. Pharm. Sci., 1996) and Shafee et al., U.S. Patent Application Publication 2011/0171295, all art previously provided in the parent case.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 03/02/2022 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Grundl and Ly teach tablet dosage forms comprising CCR3 antagonists and including additional agents such as sodium citrate or calcium carbonate (buffering agents) as discussed above. The CCR3 antagonists are amide bond  (NH-C=O) comprising drugs. (See specific compounds 135 and 150.)
Grundl and Ly do not teach the specific amounts of additional agents such as sodium citrate or calcium carbonate in the compositions.
Shaikh teaches that hydrolysis is an important cause of degradation of pharmaceuticals and that amide drugs tend to hydrolyse in water. Shaikh teaches that such hydrolysis can be reduced by modifying the pH of the pharmaceuticals to reduce the hydrolysis. (See page 85, paragraph 2.)
Shafee teaches including buffers and alkaline agents in the compositions such as sodium citrate, calcium carbonate, melglumine, etc. at 1:12 to 1:10 ratios to the active agent or 2-15% of the core of tablet compositions in order to buffer and preserve labile drugs from the acidic pH of the stomach. (See paragraph 0038-0039, 0046, and 0055.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide 2-15% of the buffering agent calcium carbonate in the tablets of Grundl and Ly given the teachings of Shaikh and Shafee. The CCR3 antagonists of Grundl are amide containing drugs and Shaikh teaches that such amide drugs are known to be sensitive to hydrolysis due to the pH of the compositions they are in. Shafee provides for common amounts of buffers used to protect such labile drugs from hydrolysis found in areas such as the acidic stomach environment. Given these teachings the skilled artisan would have been motivated to protect such labile amide drugs from hydrolysis by including such art accepted amounts of these buffering agents in the compositions. The skilled artisan before the effective filing date of the claimed invention would have predicted that this combination would function as Grundl and Ly already teach including sodium citrate and calcium carbonate in their compositions just not the specific amounts to use. Shafee provides the specific amounts commonly used for these buffering agents in tablet formulations known in the art before the effective filing date of the claimed invention.

Claims 18-21, 23-26, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Grundl, M., et al., WO 2010/115836 A1 (provided in the IDS) in view of Bell et al., U.S. Patent Application Publication 2007/0185075 and [Lin, S.L., (J. Pharm Sci. 1972) or Brown, D., U.S. Patent Application Publication 2004/0082788 both in the alternative], all art previously provided in the parent case.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 03/02/2022 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Grundl teaches CCR3 antagonists having the structure of formula 1 found in the instant claims. (See claim 1 and specific compounds 135, 150.) Grundl teaches that the compounds can be formed into the hydrochloride salt form. (See page 46, line 31.) Grundl also teaches in certain examples making the compounds of the invention and treating them with significant excess HCl or recrystallizing with HCl to form the to compounds of the invention which would appear to yield HCl salts of the compounds with the maximum number of counter ions possible (i.e. 2 Cl- ions) (See examples 88, 105, 112, 114, 181,194.) Grundl teaches including the CCR3 antagonists in tablet dosage forms with 0.05-90 wt% active agent. (See page 127, line 41.) Grundl teaches specific tablet formulations comprising the active agent at 80 mg (20%, active agent); lactose 55 mg (13.75%, diluent 1); microcrystalline cellulose 35 mg (8.75%, cellulose powder, diluent 2); polyvinylpyrrolidone/povidone 15 mg (3.75%, binder); sodium carboxymethyl starch 23 mg (5.75%, disintegrant); maize starch 190 mg (47.5%, disintegrant); magnesium stearate 2 mg (0.5%, lubricant); compare to instant claims 1-4, 6-8, and 14. (See page 132, lines 17-34.) Grundl teaches including lubricants/glidants such as talc in the compositions, compare instant claim 5. (See page 128, line 38.) Grundl teaches the tablets can contain additional excipients such as sodium citrate or calcium carbonate (buffering agents). (See page 128, line 36.) Grundl teaches that the tablets can be coated with collidone or shellac, gum arabic, talc, titanium dioxide or sugar. (See page 127, lines 60-62.) Grundl teaches that the tablets of the invention may include inert diluents such as calcium phosphate or lactose as well as carriers such as dicalcium phosphate. (See page 127, line 44 and page 128 lines 35-36.) 
Grundl teaches using either lactose or calcium phosphate as alternative diluents but does not teach the specific form of the calcium phosphate diluent.
Bell teaches tablet formulations for drugs such as CCR3 antagonists. (See claim 21 and paragraph 0357.) Bell teaches that form tablet dosage forms, such tablets can include the disintegrants sodium carboxymethyl cellulose, croscarmellose sodium, crospovidone, and microcrystalline cellulose as disintegrants in such tablets at 1-25 wt%, binders such as polyvinylpyrrolidone and diluents. The diluents can be lactose, microcrystalline cellulose, or dibasic calcium phosphate dehydrate. (See paragraphs 0308-0309.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the diluent lactose in the formulations of Grundl for the diluent calcium phosphate, specifically dibasic calcium phosphate taught by Bell in order to form a dosage form capable of delivering CCR3 antagonists. This is merely the use of a commonly used form of the diluent calcium phosphate used to delivery CCR3 antagonists in tablet dosage forms in a dosage form already suggesting the use of either lactose of calcium phosphate as the diluent in its tablet matrices. One of skill in the art would have had a predictable expectation of success in this combination as Grundl already teaches to use either lactose or calcium phosphate and also teaches the use of the specific calcium phosphate form (dicalcium phosphate/dibasic calcium phosphate) in the dosage forms and Bell also teaches that these same agents are art recognize alternative diluents used in the delivery of CCR3 agents in tablet dosage forms.
Grundl and Bell do not teach that the chloride salt forms of the drugs taught in the invention are specifically dihydrochloride salts.
Lin teaches formulating salt forms of drugs and that salt forms of drugs are known to dissolve much more rapidly than their corresponding free acid forms. Lin teaches that the dissolution rates of the dihydrochloride salt forms of the drug tested were 42 times greater than the monohydrochloride salt forms. (See abstract and page 1418, paragraph 1.)
Brown teaches that dihydrochloride salt forms are more acidic and more soluble in water compared to monohydrochloride salt forms and as a result of using dihydrochloride salt forms a wide range of dug concentrations can be achieved. (See paragraph 0056-0057.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the dihydrochloride salt form of the drug in order to fully acidify the free base forms of the compounds of Grundl and Bell in order to transform the charged sites in the compounds into their corresponding chloride salt forms. One of ordinary skill in the art would have been motivated to make this combination in order to provide the dichloride salt form of the drugs so as to increase the solubility and dissolution of the drugs in order to allow for faster and increased delivery the agents. This is merely using a known technique of forming dihydrochloride salt forms that are known to be more soluble than monohydrochloride salt forms in order to improve the solubility of a drug already requiring hydrochloride salt forms of the drug.

Claims 22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Grundl, M., et al., WO 2010/115836 A1 (provided in the IDS) in view of Bell et al., U.S. Patent Application Publication 2007/0185075 and [Lin, S.L., (J. Pharm Sci. 1972) or Brown, D., U.S. Patent Application Publication 2004/0082788 both in the alternative] as applied to claims 18-21, 23-26, 29, and 31 above, and further in view of Ly et al., U.S. Patent Application Publication 2010/0273782, all art previously provided in the parent case.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 03/02/2022 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Grundl, Bell, and [Lin or Brown] are discussed above.
Grundl, Bell, and [Lin or Brown] do not teach including the specific disintegrants sodium croscarmellose or crospovidone, nor the specific glidant/lubricant colloidal silicon dioxide.
Ly teaches CCR3 antagonist containing pharmaceutical compositions. (See abstract and title.) Ly teaches forming tablet formulations using disintegrants such as croscarmellose, crospovidone, and starches, compare instant claims 9 and 13. (See paragraph 0389.) Ly also teaches including lubricants/glidants in the compositions such as colloidal silicon dioxide, talc, and magnesium stearate, compare instant claim 10. (See paragraphs 0390-0400.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the disintegrants such as maize starch and sodium carboxymethyl starch taught in the CCR3 delivering tablets of Grundl, Bell, and [Lin or Brown] for the disintegrants croscarmellose or crospovidone taught to be used in CCR3 antagonist tablets by Ly. The substitution of talc or other glidants/lubricants in the compositions taught by Grundl, Bell, and [Lin or Brown] for the glidant colloidal silicon dioxide taught by would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. These are merely the substitution of art recognized equivalent disintegrants or glidants/lubricants used in CCR3 tablets for others known in the art at the time of the invention. The skilled artisan would have predicted that such a substitution would have had a reasonable expectation of success given that Ly teaches an overlapping list of disintegrants and glidants/lubricants as used by Grundl, Bell, and [Lin or Brown] showing them to be art recognized equivalents. Ly also uses these for the same exact purpose of delivering CCR3 antagonists via oral tablet dosage forms.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Grundl, M., et al., WO 2010/115836 A1 (provided in the IDS) in view of Bell et al., U.S. Patent Application Publication 2007/0185075 and [Lin, S.L., (J. Pharm Sci. 1972) or Brown, D., U.S. Patent Application Publication 2004/0082788 both in the alternative] and Ly et al., U.S. Patent Application Publication 2010/0273782 as applied to claims 18-21, 23-26, 29, and 31 above, and further in view of Pareek, S., et al., WO 2010/052727 A1, all art previously provided in the parent case.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 03/02/2022 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Grundl, Bell, [Lin or Brown] and Ly teach tablet dosage forms comprising CCR3 antagonists and coating the tablets with a film forming polymers, talc, and titanium dioxide, etc., as discussed above. 
Grundl, Bell, [Lin or Brown] and Ly do not teach including the specific coating of PVA, HPMC, PEG, talc, titanium dioxide, and iron oxide.
Pareek teaches film coatings for tablets. (See abstract.) Pareek teaches that the compositions provide good film adhesion, excellent logo definition for the finished tablets, and good excellent color uniformity. (See page 3 paragraph 1, and page 7, lines paragraph 2.) Pareek teaches coatings comprising HPMC, PVA, PEG, talc, titanium dioxide, and iron oxide. (See example 9.) Pareek teaches applying the compositions at 2-2.5 wt% for normal film coatings and 4-6 wt% for protective coatings. (See page 9, paragraphs 3-4.)  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide the improved tablet film coatings of Pareek on the tablets of Grundl, Bell, [Lin or Brown] and Ly. The skilled artisan would have been motivated to make this combination given that Grundl, Bell, [Lin or Brown] and Ly already teach to coat their tablets with coatings comprising film forming polymers, talc, and titanium dioxide and Pareek provide just such coating compositions that provide for good film adhesion, excellent logo definition for the finished tablets, and good excellent color uniformity of the coatings. The use of 2-4% of such coatings would have also been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention given the teachings of Pareek to used just such amounts of the coatings on tablets. This is merely the use of an art recognized coating amount commonly used on tablets and known in the art at the time of the invention. The skilled artisan before the effective filing date of the claimed invention would have predicted that this combination would function as Pareek's coatings are open to use on any tablets and the tablets of Grundl, Bell, [Lin or Brown] and Ly require coatings comprising the same general ingredients as found in the coating formulations of Pareek.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Grundl, M., et al., WO 2010/115836 A1 (provided in the IDS) in view of Bell et al., U.S. Patent Application Publication 2007/0185075 and [Lin, S.L., (J. Pharm Sci. 1972) or Brown, D., U.S. Patent Application Publication 2004/0082788 both in the alternative] and Ly et al., U.S. Patent Application Publication 2010/0273782 as applied to claims 18-21, 23-26, 29, and 31 above, and further in view of Shaikh, R.H., et al., (Pak. J. Pharm. Sci., 1996) and Shafee et al., U.S. Patent Application Publication 2011/0171295, all art previously provided in the parent case.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 03/02/2022 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Grundl, Bell, [Lin or Brown] and Ly teach tablet dosage forms comprising CCR3 antagonists and including additional agents such as sodium citrate or calcium carbonate (buffering agents) as discussed above. The CCR3 antagonists are amide bond  (NH-C=O) comprising drugs. (See specific compounds 135 and 150.)
Grundl, Bell, [Lin or Brown] and Ly do not teach the specific amounts of additional agents such as sodium citrate or calcium carbonate in the compositions.
Shaikh teaches that hydrolysis is an important cause of degradation of pharmaceuticals and that amide drugs tend to hydrolyse in water. Shaikh teaches that such hydrolysis can be reduced by modifying the pH of the pharmaceuticals to reduce the hydrolysis. (See page 85, paragraph 2.)
Shafee teaches including buffers and alkaline agents in the compositions such as sodium citrate, calcium carbonate, melglumine, etc. at 1:12 to 1:10 ratios to the active agent or 2-15% of the core of tablet compositions in order to buffer and preserve labile drugs from the acidic pH of the stomach. (See paragraph 0038-0039, 0046, and 0055.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide 2-15% of the buffering agent calcium carbonate in the tablets of Grundl, Bell, [Lin or Brown] and Ly given the teachings of Shaikh and Shafee. The CCR3 antagonists of Grundl are amide containing drugs and Shaikh teaches that such amide drugs are known to be sensitive to hydrolysis due to the pH of the compositions they are in. Shafee provides for common amounts of buffers used to protect such labile drugs from hydrolysis found in areas such as the acidic stomach environment. Given these teachings the skilled artisan would have been motivated to protect such labile amide drugs from hydrolysis by including such art accepted amounts of these buffering agents in the compositions. The skilled artisan before the effective filing date of the claimed invention would have predicted that this combination would function as Grundl, Bell, [Lin or Brown] and Ly already teach including sodium citrate and calcium carbonate in their compositions just not the specific amounts to use. Shafee provides the specific amounts commonly used for these buffering agents in tablet formulations known in the art before the effective filing date of the claimed invention.
Conclusion
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LANCE W RIDER/           Examiner, Art Unit 1618                                                                                                                                                                                             /JAKE M VU/Primary Examiner, Art Unit 1618